Exhibit 10.3

March 24, 2014

Timothy E. Morris

Dear Tim:

On behalf of AcelRx Pharmaceuticals, Inc. (the “Company”), I am pleased to offer
you the position of Chief Financial Officer of the Company. Speaking for myself,
as well as the other members of the Company’s Board, we were all very impressed
with your credentials and we look forward to your future success in this
position.

The terms of your new position with the Company are as set forth below:

1. Position.

(a) You will become the Chief Financial Officer of the Company, working out of
the Company’s headquarters office in Redwood City, California. You will report
to Richard King, President & CEO.

(b) You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote at least 100% of your
business time and attention to the business of the Company, the Company will be
entitled to all of the benefits and profits arising from or incident to all such
work services and advice, you will not render commercial or professional
services of any nature to any person or organization, whether or not for
compensation, without the prior written consent of the Company, such consent not
to be unreasonably withheld, and you will not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company. Nothing in this letter agreement will prevent you from:
(i) accepting speaking or presentation engagements in exchange for honoraria;
(ii) serving on boards of charitable organizations; (iii) owning no more than
five percent (5%) of the outstanding equity securities of a corporation whose
stock is listed on a national stock exchange; or (iv) serving on no more than
one board of directors of another noncompetitive domestic or international
company; provided, however, that in all cases, these activities do not
unreasonably detract from the performance of your duties for the Company.

2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on March 25,
2014 (the “Start Date”).



--------------------------------------------------------------------------------

Tim Morris

March 24, 2014

Page 2

 

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.

4. Compensation and Benefits.

(a) Annual Salary. You will be paid a monthly salary of $31,250.00, which is
equivalent to $375,000.00 on an annualized basis (the “Base Salary”), less
required deductions and tax withholdings. Your salary will be payable in two
equal payments per month pursuant to the Company’s regular payroll policy. The
Base Salary will be reviewed annually as part of the Company’s normal salary
review process. In addition to your Base Salary, you will have the opportunity
to earn a targeted annual bonus of 37.5% of your earned Base Salary based on
achievement of both a series of personal objectives defined in consultation with
your manager and the Company’s business objectives that the Board of Directors,
acting through the Compensation Committee, will define annually.

(b) Insurance Benefits. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other Company
employees, subject to any eligibility requirements imposed by such plans.

(c) Vacation; Sick Leave. You will be entitled to paid time off according to the
Company’s standard policies for employees at the same level or above.

(d) Stock Option Grant. In connection with the commencement of your employment,
the Company will recommend at the next regularly scheduled meeting that the
Board of Directors (the “Board”) grant you an option to purchase 200,000 shares
of the Company’s Common Stock (“Option Shares”) with an exercise price equal to
the fair market value of the Common Stock on the date of the grant, as
determined by reference to the closing price as listed on NASDAQ. The Option
Shares will vest at the rate of 25% of the shares on the twelve (12) month
anniversary of your Vesting Commencement Date (as defined in your Stock Option
Agreement, which date will be your Start Date, as defined above) and the
remaining Option Shares will vest monthly thereafter at the rate of 1/48 of the
total number of the Option Shares per month, subject to the acceleration
provisions set forth below. Vesting will, of course, depend on your continued
employment with the Company. The option will be subject to the terms of the
Company’s 2006 Stock Plan (the “Plan”) and the Stock Option Agreement between
you and the Company.

5. Change of Control Severance Benefits.

(a) Severance Benefits. If: (i) the Company undergoes a Change in Control (as
such term is defined in the Plan); and (ii) during the period which begins three
(3) months prior to consummation of the Change of Control and ends twelve (12)
months following the closing of the Change in Control, the Company terminates
your employment without Cause (as such term is defined in the Plan) or you
terminate your employment due to an Involuntary



--------------------------------------------------------------------------------

Tim Morris

March 24, 2014

Page 3

 

Resignation (as such term is defined below); and (iii) you execute and allow to
become effective a general release of all claims against the Company in a format
acceptable to the Company, then the Company will provide you with the following
severance benefits:

(i) The vesting of the Option Shares and any additional grant of options to
purchase shares of the Company’s common stock subsequently awarded to you by the
Board (collectively, the “Employee Options”) shall accelerate in full such that
100% of the then unvested Employee Options will become immediately vested and
exercisable as of your termination date;

(ii) A single lump sum severance payment equal to nine (9) months of your
then-current base salary, less required deductions and withholdings; and

(iii) If you elect continuing health care coverage under the federal COBRA law
or governing state law, payment of the premiums necessary to continue your
then-current coverage for you and your dependents for nine (9) months after your
termination date or until you become eligible for coverage with another
employer, whichever comes first.

(b) Involuntary Resignation. For purposes of this Paragraph 5, an “Involuntary
Resignation” shall mean your resignation of employment with the Company within
thirty (30) days following the occurrence of any of the following events without
your written consent and after providing the Company with thirty (30) days to
cure such event: (i) a material reduction or change in your job duties,
reporting relationships, responsibilities and requirements inconsistent with
your position with the Company and prior duties, reporting relationships,
responsibilities and requirements prior to the Change in Control, provided that
neither a mere change in title alone nor reassignment following a Change in
Control to a position that is substantially similar to the position held prior
to the Change in Control in terms of job duties, responsibilities or
requirements shall constitute a material reduction in job responsibilities;
(ii) a reduction in your then-current base salary by at least 20%, provided that
an across-the-board reduction in the salary level of all other senior executives
by the same percentage amount as part of a general salary level reduction shall
not constitute such a salary reduction, or (iii) the relocation of your
principal place for performance of your Company duties to a location more than
thirty (30) miles from the Company’s then current location.

6. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the “Confidentiality Agreement”), prior
to or on your Start Date.

7. At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time, with or without cause, and with or without advance notice.



--------------------------------------------------------------------------------

Tim Morris

March 24, 2014

Page 4

 

8. No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies. You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and we will assist you in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties. Also,
we expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.

9. Entire Agreement. This letter, together with the Confidentiality Agreement,
sets forth the entire agreement and understanding between you and the Company
relating to your employment and supersedes all prior agreements and discussions
between us. This letter may not be modified or amended except by a written
agreement, signed by an officer of the Company, although the Company reserves
the right to modify unilaterally your compensation, benefits, job title and
duties, reporting relationships and other terms of your employment subject to
the provisions of this letter agreement. This letter will be governed by the
laws of the State of California without regard to is conflict of laws provision.

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement. This offer will
terminate if not accepted by you on or before March 14, 2014.

 

Very truly yours,     ACCEPTED AND AGREED: ACELRX PHARMACEUTICALS, INC.    
TIMOTHY E. MORRIS By:   /s/ Richard King     /s/ Timothy E. Morris     Signature

Richard King

President & Chief Executive Officer

    Date: 3-24-14